DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the IDS filed on 07/05/2022, in which is filed after a Corrective NOA issued on 04/07/2022.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 07/05/2022 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicants have not provided an explanation of relevance of cited document(s) discussed below.
Yamada (U.S PG Publication No. 2013/0038887 A1) teaches a novel print controlling apparatus that facilitates providing easy services that use printer drivers. The print controlling apparatus that executes a print job on a printing apparatus, and includes an additional feature driver that acquires image to be printed and print settings set by a user by working as a printer driver and generates a print data in a format with open specifications by processing the acquired image, an individual driver as a printer driver that generates a print job to be sent to a printer designated in the print settings, and a reprint controlling unit that has the individual driver generate the print job based on the generated print data.
Shiohara (CN-101587429 A) provides an information processing apparatus and an information processing method. A preview filter using an XPS interface converts print data from a XML format to a stream format only when a preview setting is on, and creates a preview document. The preview filter displays the preview document and realizes a print preview, so that a performance lowering caused by adding the preview filter is reduced.
Hideo (JP-2009134645 A) is related since it teaches determining whether a format of input data to be input from application is a format of printer control command or a format of character string data (S905). When it is determined that the format is a format of the printer control command, a byte string of the input data to be input is analyzed to convert it into data of the character string (S). Then, structural element of the converted character string data are analyzed and a print command which the printer can analyze is output to the printer (S). When it is determined that it is the format of character string data, the input data are output (S) to the printer.
Wenshan (CN-1617106 A) teaches a digital music converter that is used to convert the digital music file in the first format into the digital music file in the second format. It consists of the first data transmission interface connected via one corresponding data transmission line to one digital music player, which sets the record medium carrying the music file in the first format selectively; one format converting treatment module connected to the first data transmission interface for receiving the music file in the first format, analyzing, decoding and converting into the music file in the second format with relatively less storing space; and one second data transmission interface connected with the format converting treatment module and connected selectively to one portable record medium capable of communicating with the second data transmission interface for storing the music file in the second format in the portable record medium.
Jung et al. (CN-102404476 A) teaches an image forming apparatus includes a communication interface unit which allows the print controlling terminal to recognize the image forming apparatus as a printer, a determination unit which determines whether a printer driver of the image forming apparatus is installed in the print controlling terminal, a controlling unit which controls the communication interface unit to receive print data generated by the printer driver, and an image forming unit which prints the received print data, and the communication interface unit, if a printer driver is not installed in the print controlling terminal, controls the print controlling terminal to additionally recognize the image forming apparatus as an external storage medium and provides the print controlling terminal with a printer driver installation program stored in the external storage medium, and a method of performing the same.
Hosotsubo (CN-1828516 A) teaches in a case where a link associating a plurality of partial display areas with one another is not set, the partial display areas overlap with one another. There is a fear that appearance is deteriorated. In a case where a link for preventing overlap is set in the partial display areas that do not need to be associated with one another, the number of factors of dynamic change of layout increases. Thus, there is a fear that processing is complicated. A layout control apparatus determines whether partial display areas disposed on a document template overlap with each other. In a case where the layout control apparatus determines that there is possibility of overlap therebetween, the layout control apparatus creates a link for preventing the overlap.
Hiroto (CN-103324451 A) provides an apparatus for processing data based on setting conditions, including an accepting unit accepting, by the first program, a first printing setting condition by using a base program; an image processing unit acquiring text data from an application by using the base program and converting the text data to printing data; an interface accepting, by the first program, a second printing setting condition from an application without using the base program, and outputting, by the first program, the second printing setting condition to a third program that can process printing data. The image processing unit converts the text data to the printing data by using a second program based on at least one of the first printing setting condition accepted by the first program and the second printing setting condition accepted by the second program.
Google (CN-104885046 A) teaches a system and method for displaying a post unit within a stream interface are provided. A stream interface is provided for display and comprises at least one post unit. For the at least one post unit, post content and a first interface set are provided for display on a first side of the post unit. The first interface set includes one or more interface components for interacting with the post content, and an expand interface component for expanding the first interface set. An indication of a user selection of the expand interface component is received. In response to the received indication, and for the at least one post unit, the post content and a second interface set are provided for display on a second side of the post unit. The second interface set includes a greater number or a different class of interface components for interacting with the post content.
Namiharu (CN-107015770 A) provides an information processing device which prevents the difference from being generated in the printing result due to a printer driver to be used with the same drawing instruction from a GDI application. An information processing device 100 installing a GDI application 110 processing drawing data in an EMF format and an XPS application 120 processing the drawing data in an XPS format includes: a conversion module (MXDW) 112 which converts the drawing data in the EMF format to the drawing data in the XPS format; and an XPS driver 130 which generates the printing data in accordance with the printer from the drawing data in the XPS format. The XPS driver includes drawing instruction change means which changes the graphic drawing instruction to the graphic drawing instruction designating drawing with the minimum object width that can be expressed in the printer when the generation source of the drawing data in the XPS format is the GDI application and the drawing data includes the graphic drawing instruction whose object width is 0.
Yamamichi (CN-101782842 A) is directed at preventing unnecessary processing and CPU load of a PC when always printing via a printer driver, and avoiding the omission of a printer driver function when always performing direct printing. When using a printer having a direct printing function, which of printing via the printer driver and direct printing is to be done is determined in accordance with print settings of each print job, and then printing is executed. A function to be implemented by the driver among set functions is determined (S504). If there is a function to be implemented by the driver, it is determined whether to give priority to direct printing (S505). If no priority is given to direct printing, the driver is used; otherwise, direct printing is performed.

Reasons of Allowance

Claims 1 – 32 are allowed.  Claims 1 - 32 are renumbered as 1 – 5, 7, 8, 6, 9 – 12, 17 – 19, 21, 22, 24, 25, 23, 20, 26 – 28, 13, 29, 14 – 16 and 30 – 32, respectively.
The following is an examiner's statement of reasons for allowance: 
Examiner did not find prior arts cited in its entirely, or based on the prior art, nor found any motivation to combine any of said prior arts which teaches the control method of claim 1 and the information processing apparatus of claim 13.
Specifically, the prior arts of record, alone or in combination, fails to teach “performing determination processing to determine, on a basis of the obtained information associated with the print setting, which method is selected for obtaining the intermediate data including the drawing data, from a plurality of methods including a first method that obtains all the intermediate data part by part and a second method that obtains a plurality of parts of the intermediate data as one fil”, in combination with all other limitations as claimed in independent claims 1 and 13.
The above limitations generally involve a control method implemented in an information processing apparatus by at least one processor that executes a function extending application that is able to extend a function of a print software generating a print command and is able to perform editing of intermediate data including drawing data generated by a drawing application, the function extending application being an application to be provided by a providing method different from the print software, the control method comprising: performing first obtaining processing to obtain information associated with a print setting; performing determination processing to determine, on a basis of the obtained information associated with the print setting, which method is selected for obtaining the intermediate data including the drawing data, from a plurality of methods including a first method that obtains [[all]j the intermediate datadata by using the selected method, wherein the function extending application is launched after a print instruction is input, and performs the first obtaining processing, the determination processing, and the second obtaining processing.  
The prior art of record is seen as teaching: 
Miyabe (U.S PG Publication No. 2012/0236346 A1) teaches a PC with an installed printer driver configured to perform printing sequence for a printer; where the installed printer driver has function(s) that may be added or extended; Mukasa (U.S PG Publication No. 2011/0273741 A1) teaches an information processing apparatus includes an intermediate command generating unit configured to convert print setting information to an intermediate command based on first definition data in which a rule for converting from the print setting information to the intermediate command is defined; and eventually in a case of extending functions of a printer, it is necessary to generate intermediate commands that accommodate extended functions, rebuild the printer driver in such a manner as to output print commands based on the intermediate commands.  Also teaches that in response to an input of a print instruction, an application inputs a print request to the printer driver 13 via a GDI; and Matsunoshita et al. (U.S PG Publication No. 2006/0033962 A1) teaches when an intermediate print data of a document is, a particular printer driver activates the spooler by executing the spooler program with a CPU, and the generated intermediate print data of the document is transferred to the spooler. The spooler sequentially accumulates and stores the intermediate print data generated by the printer driver on a HDD, communicates with a printer through a network interface, and sequentially reads the accumulated and stored intermediate print data from the HDD and transfers it to the printer; but neither of them teaches, in combination, “performing determination processing to determine, on a basis of the obtained information associated with the print setting, which method is selected for obtaining the intermediate data including the drawing data, from a plurality of methods including a first method that obtains all the intermediate data part by part and a second method that obtains a plurality of parts of the intermediate data as one fil.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/               Primary Examiner, Art Unit 2674